Name: Commission Directive 91/620/EEC of 22 November 1991 amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs
 Type: Directive
 Subject Matter: food technology;  agricultural activity
 Date Published: 1991-12-05

 Avis juridique important|31991L0620Commission Directive 91/620/EEC of 22 November 1991 amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs Official Journal L 334 , 05/12/1991 P. 0062 - 0063 Finnish special edition: Chapter 3 Volume 39 P. 0188 Swedish special edition: Chapter 3 Volume 39 P. 0188 COMMISSION DIRECTIVE of 22 November 1991 amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs (91/620/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 70/524/EEC of 23 November 1970 concerning additives in feedingstuffs (1), as last amended by Commission Directive 91/508/EEC (2), and in particular Article 7 thereof, Whereas Directive 70/524/EEC provides for regular amendment of the content of its Annexes to take account of advances in scientific and technical knowledge; whereas the Annexes were consolidated by Commission Directive 91/248/EEC (3); Whereas the investigation of various additives currently listed in Annex II and therefore authorizable at national level has not yet been completed; whereas, therefore, the period of authorization of these substances should be extended for a specific period; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee for Feedingstuffs, HAS ADOPTED THIS DIRECTIVE: Article 1 Annex II to Directive 70/524/EEC is hereby amended as set out in the Annex hereto. Article 2 Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith inform the Commission thereof. When Member States adopt these provisions, these shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The procedure for such reference shall be adopted by Member States. Article 3 This Directive is addressed to the Member States. Done at Brussels, 22 November 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 270, 14. 12. 1970, p. 1. (2) OJ No L 271, 27. 9. 1991, p. 67. (3) OJ No L 124, 18. 5. 1991, p. 1. ANNEX 1. Under part A, 'Antibiotics', the date '30. 11. 1991' in the column 'Period of authorization' is each time replaced by the date '30. 11. 1992' against the following items: - No 22 'Avoparcin', - No 27 'Salinomycin sodium', - No 28 'Avilamycin', - No 29 'Efrotomycin'. 2. Under part D, 'Coccidiostats and other medicinal substances', the date '30. 11. 1991' in the column 'Period of authorization' is replaced by the date '30. 11. 1992' against the following items: - No 16 'Meticlorpindol/Methylbenzoquate', - No 20 'Lasalocid sodium', - No 21 'Maduramicin ammonium', - No 22 'Robenidine', - No 23 'Narasin/Nicarbazin'. 3. Under part G, 'Preservatives', the date '30. 11. 1991' in the column 'Period of authorization' is replaced by the date '30. 11. 1992' against item No 20 'Methylpropionic Acid'. 4. Under part L, 'Binders, anti-caking agents and coagulants', the date '30. 11. 1991' in the column 'Period of authorization' is replaced by the date '30. 11. 1992' against item No 1 'Synthetic calcium aluminates'.